DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:

October 24, 2019

FROM:

Calder Lynch, Acting Director
Center for Medicaid and CHIP Services

SUBJECT:

Outcomes-based Certification for Electronic Visit Verification (EVV) Systems

This informational bulletin describes the Centers for Medicare & Medicaid Services’ (CMS) plan
for a streamlined, outcomes-based approach to certify Electronic Visit Verification (EVV) systems
used for all Medicaid personal care services and home health services requiring an in-home visit by
a provider. Per section 1903(l) of the Social Security Act (the Act), as added by the 21st Century
Cures Act (“Cures Act,” Pub. L. No. 114-255), states are eligible to receive enhanced, 90% Federal
Financial Participation (FFP) to design, develop, and implement EVV systems, which then must be
certified to continue to receive enhanced funding. 1 In addition to system requirements outlined
under section 1903(l) of the Act, for purposes of receiving the enhanced FFP for development,
EVV systems fall under the definition of a “mechanized claims processing and information retrieval
system at 42 CFR 433.111(b), and are subject to the following provisions at42 CFR Part 433
Subpart C—Mechanized Claims and Processing Information Retrieval Systems:
•

433.112(b)(14) – [the system must] support accurate and timely processing and
adjudications/eligibility determinations and effective communications with providers,
beneficiaries, and the public, and,

•

433.112(b)(15) – [the system must] produce transaction data, reports, and performance
information that would contribute to program evaluation, continuous improvement in
business operations, and transparency and accountability.

Outcomes-based certification will be tested and implemented incrementally across the Medicaid
Enterprise Systems; EVV systems are the first to be certified based upon outcomes and reporting.
Focusing on outcomes helps to ensure state information technology investments produce the
desired business outcomes for the Medicaid program. CMS defines outcomes through collaboration
with states to define target outcomes, evaluation criteria, and Key Performance Indicators (KPIs).
Outcomes-based certification is being designed to:
•

Improve CMS’ and states’ ability to monitor and measure the business outcomes of
investments in technology,

•

Provide data to support CMS funding decisions (for FFP and for Federal Medical Assistance
Percentage [FMAP] - see Background section), and,

•

Reduce burden on states and CMS during certification. 2

This bulletin provides an overview of the EVV certification process for states requesting enhanced
Section 1903(1)(6)(A) of the Act authorizes 75% FFP for the operation and maintenance of EVV systems.
Based on evidence gathered during a pilot test of the EVV outcomes-based certification process, CMS anticipates as
much as a 75% burden reduction in terms of staff time for states that are subject to EVV certification.

1
2

FFP for their EVV solutions. This bulletin does not address the self-attestation process CMS uses to
inform its FMAP decisions.
Background
Section 1903(l) of the Act, as added by section 12006 of the Cures Act (Pub. L. No. 114-255) and
further amended by Public Law No. 115-222, stipulates states will be subject to a reduction in
FMAP if they do not implement EVV for personal care services by January 1, 2020, and for home
health care services by January 1, 2023, absent a one-year extension based on CMS approval of a
state’s Good Faith Effort application. 3
Streamlined and Outcomes-based EVV Certification
Outcomes-based certification for EVV systems is structured around the following elements:
•

Outcome statements. These describe the desired results once the system is implemented.
CMS-provided outcomes are based on the six elements listed in section 1903(l)(5) of the
Act.

•

Evaluation criteria and required evidence. These correspond to outcome statements and
are used by a state and CMS to evaluate the system’s functionality and its compliance with
laws, regulations, and industry good practices.

•

KPIs. These metrics support the outcome statements. They are used to track the
performance of the system over time.

For EVV certifications, states will use the established outcomes, along with their corresponding
evaluation criteria and KPIs. States will not be required to use the current certification process
found in the Medicaid Enterprise Certification Toolkit (MECT), nor to complete a Project
Partnership Understanding for EVV. Except for the certification request letter, states will not
submit the artifacts listed in MECT Appendix B.
While formal Project Initiation Milestone Reviews will no longer be conducted for EVV, CMS will
continue to provide technical assistance to states in the planning phases of their systems
development life cycles. The streamlined, outcomes-based certification process for EVV is found at
Medicaid.gov EVV page.
EVV Qualification for Enhanced FFP
To qualify for enhanced FFP under the outcomes-based certification process, a state’s EVV
solution (whether solely a data aggregation function or a state-procured, beneficiary-facing
software suite):
•

Must comply with the appropriate security and privacy requirements of the Health Insurance
Portability and Accountability Act

•

Must accurately capture the required six data elements listed in the section 1903(l)(5) of the
Act and use the data to edit claims and review encounter data 4

In addition, beneficiary-facing state-operated EVV solutions:
Section 1903(l)(4) of the Act allows states to delay implementation of EVV for up to one year if they can demonstrate
that they have made a good faith effort to comply and have encountered unavoidable delays. The CMS notice on this
issue is available at EVV Guidance Update: Requests from States for Good Faith Effort Exemptions.
4
Per pp. 7-8 of the Frequently Asked Questions (FAQs) issued in 2018, CMS requires states to demonstrate the use of
EVV systems relative to provider claims and tracking of services in the Medicaid Management Information System
(MMIS) as a condition for reimbursement of expenditures for personal care and home healthcare services.
3

•

Must include training and stakeholder outreach, per section 1903(l)(2) of the Act

•

For beneficiary-facing functions, must be accessible to persons with disabilities, per the
Americans with Disabilities Act of 1990, the Rehabilitation Act of 1973, 36 CFR Part 1194,
42 CFR 431.206, and 45 CFR Part 80

•

Must provide support for non-native English speakers, per the Civil Rights Act of 1964 and
the Affordable Care Act of 2010

These and other requirements for certification are embodied in the EVV certification evaluation
criteria, which can be found on Medicaid.gov EVV page.
EVV Reporting
Per 42 CFR §433.112(b)(15), enhanced funding is contingent on the system being able to “produce
transaction data, reports, and performance information that would contribute to program evaluation,
continuous improvement in business operations, and transparency and accountability.” In
accordance with this condition, states will report on EVV KPIs as part of outcomes-based
certification. The purpose of this reporting is to ensure solutions are meeting regulatory
requirements, as well as the state’s program goals.
For More Information
States are encouraged to discuss EVV plans with their CMS Medicaid Enterprise System state
officers, who can provide state-specific advice for transitioning to the outcomes-based certification
process.

